DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 10-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Based upon consideration of all of the relevant factors with respect to the claim(s) as a whole, claims 10-15 are held to claim an abstract idea, and is/are therefore rejected as ineligible subject matter under 35 U.S.C. 101.  The rationale for this finding is explained below:  The claims are neither tied to a specific machine, performing a physical transformation, nor producing a concrete or tangible result.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, and 6-9 are rejected under 35 U.S.C. 103 as being obvious over Qiu et al, “Full Waveform inversion with an exponentially-encoded optimal transport norm”, SEG International Exposition and 87th Annual Meeting, 2017 in view of Ramos-Martinez et al, “A Robust FWI gradient for high-resolution velocity model-building”, SEG International Exposition and 86th Annual Meeting, 2016.
The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
With respect to claim 1, Qiu teaches exponentially encoding acquired seismic data and associated synthetic seismic data (pg 1287, Col 1, lines 21-25, 30-31); storing the exponentially encoded acquired seismic data and the exponentially encoded associated synthetic seismic data (pg 1287, Col 1, lines 38-39); determining a one-dimensional (ID) Wasserstein distance between the exponentially encoded acquired seismic data and the exponentially encoded associated synthetic seismic data (pg 1287, Col 1, lines 33-35; pg 1287, Col 2, lines 8-9); generating an adjoint source based on the ID Wasserstein distance (pg 1287, Col 2, lines 12-13); inverting a waveform associated with the exponentially encoded acquired seismic data and the exponentially encoded associated synthetic seismic data (pg 1288, Col 1, lines 5-6); and generating an image of a subsurface location based on results of the inversions (pg 1288, Fig 1d).  However, it does not teach adapting a dynamic weight implementation of a sensitivity kernel to the adjoint source to build a gradient associated with the acquired seismic data and the associated synthetic seismic data; iteratively inverting a waveform associated with the exponentially encoded acquired seismic data and the exponentially encoded associated synthetic seismic data based on the gradient.
Ramos-Martinez teaches adapting a dynamic weight implementation of a sensitivity kernel to the adjoint source to build a gradient associated with the acquired seismic data and the associated synthetic seismic data (pg 1259, Col 1, lines 30-31, 34-40); and iteratively inverting a waveform associated with the exponentially encoded acquired seismic data and the exponentially encoded associated synthetic seismic data based on the gradient (pg 1258, Col 2, line 18).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Qiu with the 
With respect to claim 2, Qiu teaches the invention as discussed above.  It further teaches determining wave velocity of the subsurface location associated with the acquired seismic data based on the results of the inversions (pg 1288, Fig 1d).  However, it does not teach determining impedance physical parameters of the subsurface location associated with the acquired seismic data based on results of the iterative inversions.
Ramos-Martinez teaches determining impedance physical parameters of the subsurface location associated with the acquired seismic data based on results of the iterative inversions (pg 1260, Fig 1c).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Qiu with the impedance determination of Ramos-Martinez since such a modification would have allowed the user to infer spatial distributions of rock types and porosity trends.
With respect to claim 6, Qiu teaches normalizing the exponentially encoded acquired seismic data to transform the acquired seismic data to a probability-density function (pg 1287, Col 1, lines 32-33).
With respect to claim 7, Qiu teaches normalizing the exponentially encoded associated synthetic seismic data to transform the associated synthetic seismic data to a probability-density function (pg 1287, Col 1, lines 32-33).
With respect to claim 8, Qiu teaches iteratively inverting comprises iteratively inverting the exponentially encoded acquired seismic data and the exponentially 
With respect to claim 9, Qiu teaches determining a Frechet derivative of the ID Wasserstein distance (pg 1287, Col 2, lines 31-32); and generating the adjoint source based on the ID Wasserstein distance and the Frechet derivative (pg 1288, Col 1, lines 6-7).

Claim 5 is rejected under 35 U.S.C. 103 as being obvious over Qiu in view of Ramos-Martinez, and further in view of Wang (10578755).
With respect to claim 5, Qiu as modified teaches the invention as discussed above.  However, it does not teach backpropagating a data misfit between the acquired seismic data and the associated synthetic seismic data from a sea surface to a subsurface location.
Wang teaches backpropagating a data misfit between the acquired seismic data and the associated synthetic seismic data from a sea surface to a subsurface location (Col 12, lines 8-14).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Qiu with the backpropagating of Wang since such a modification would have allowed the source signature to be more accurately reconstructed.  

Claims 12 and 14-15 are rejected under 35 U.S.C. 103 as being obvious over Qiu in view of Wang.
With respect to claim 12, Qiu teaches exponentially encoding acquired seismic data and associated synthetic seismic data (pg 1287, Col 1, lines 21-25, 30-31); storing the exponentially encoded acquired seismic data and the exponentially encoded associated synthetic seismic data (pg 1287, Col 1, lines 38-39); determining a one-dimensional (ID) Wasserstein distance between the exponentially encoded acquired seismic data and the exponentially encoded associated synthetic seismic data (pg 1287, Col 1, lines 33-35; pg 1287, Col 2, lines 8-9); generating an adjoint source based on the ID Wasserstein distance (pg 1287, Col 2, lines 12-13); inverting a waveform associated with the exponentially encoded acquired seismic data and the exponentially encoded associated synthetic seismic data (pg 1288, Col 1, lines 5-6); perform a first plurality of iterations of an inversion based on the gradient; switch a sign of an encoding parameter associated with the exponential encoding; and perform a second plurality of iterations of the inversion using the switched encoding parameter sign (pg 1287, Col 2, lines 5-6).  However, it does not teach a non-transitory machine-readable medium storing instructions for performing the method.
Wang teaches a non-transitory machine-readable medium storing instructions for performing the method (Col 28, lines 44-45).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Qiu to be implemented on a machine-readable medium as taught by Wang since such a modification would have allowed it to be conveyed to a desired computer system for execution.  
With respect to claim 14, Qiu teaches generating an image of a subsurface location based on the first and the second pluralities of iterative inversions (pg 1288, Fig 1d).  
With respect to claim 15, Qiu teaches extracting phase information from the acquired seismic data (pg 1287, Col 1, lines 39-40; Col 2, line 1); and determining the 1D Wasserstein distance using the extracted phase information (pg 1287, Col 1, lines 22-26).

Claims 13, 16-19, and 21-24 are rejected under 35 U.S.C. 103 as being obvious over Qiu in view of Wang, and further in view of Ramos-Martinez.
Qiu as modified teaches the invention as discussed above.  However, it does not teach instructions to adapt a dynamic weight implementation of a sensitivity kernel to the adjoint source to build the gradient.
Ramos-Martinez teaches adapting a dynamic weight implementation of a sensitivity kernel to the adjoint source to build a gradient (pg 1259, Col 1, lines 30-31, 34-40).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Qiu with the dynamic weight implementation of a sensitivity kernel of Ramos-Martinez since such a modification would have eliminated the migration isochrones that dominate the gradient in heterogeneous media.
With respect to claim 16, Qiu teaches exponentially encoding acquired seismic data and associated synthetic seismic data (pg 1287, Col 1, lines 21-25, 30-31); storing the exponentially encoded acquired seismic data and the exponentially encoded associated synthetic seismic data (pg 1287, Col 1, lines 38-39); determining a one-
Wang teaches a source (Col 27, lines 53-54); a plurality of receivers (Col 27, lines 46-50); and a controller coupled to the source and the plurality of receivers, wherein the controller is configured to perform the method (Col 8, lines 5-6, 21-22).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Qiu to be performed with the equipment of Wang since such a modification would have allowed it to work on actual data in the field.  
Ramos-Martinez teaches adapting a dynamic weight implementation of a sensitivity kernel to the adjoint source to build a gradient associated with the acquired seismic data and the associated synthetic seismic data (pg 1259, Col 1, lines 30-31, 34-
With respect to claim 17, Qiu teaches preserving phase information associated with the acquired seismic data and associated synthetic seismic data (pg 1287, Col 1, lines 39-40; Col 2, line 1).
With respect to claim 18, Qiu teaches the acquired seismic data has a frequency above a particular threshold (pg 1288, Col 1, lines 12-13).
With respect to claim 19, Qiu teaches transform the acquired seismic data and the associated synthetic seismic data to probability-density functions during exponential encoding (pg 1287, Col 1, lines 32-33).
With respect to claim 21, Qiu teaches the invention as discussed above.  However, it does not teach the controller is further configured to calculate a data misfit between the acquired seismic data and the associated synthetic seismic data.
Wang teaches the controller is further configured to calculate a data misfit between the acquired seismic data and the associated synthetic seismic data (Col 12, lines 8-10).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Qiu with the data misfit calculation of Wang since 
With respect to claim 22, Qiu teaches generating an image of a subsurface location based on results of the iterative full waveform inversions (pg 1288, Fig 1d).  
With respect to claim 23, Qiu teaches exponentially encoding acquired seismic data and associated synthetic seismic data (pg 1287, Col 1, lines 21-25, 30-31); storing the exponentially encoded acquired seismic data and the exponentially encoded associated synthetic seismic data (pg 1287, Col 1, lines 38-39); determining a one-dimensional (ID) Wasserstein distance between the exponentially encoded acquired seismic data and the exponentially encoded associated synthetic seismic data (pg 1287, Col 1, lines 33-35; pg 1287, Col 2, lines 8-9); generating an adjoint source based on the ID Wasserstein distance (pg 1287, Col 2, lines 12-13); inverting a waveform associated with the exponentially encoded acquired seismic data and the exponentially encoded associated synthetic seismic data (pg 1288, Col 1, lines 5-6); and generating an image of a subsurface location based on results of the inversions (pg 1288, Fig 1d).  However, it does not teach obtaining geophysical data from operation of a source; adapting a dynamic weight implementation of a sensitivity kernel to the adjoint source to build a gradient associated with the acquired seismic data and the associated synthetic seismic data; iteratively inverting a waveform associated with the exponentially encoded acquired seismic data and the exponentially encoded associated synthetic seismic data based on the gradient; and recording the geophysical data on a non-transitory machine-readable media, thereby generating the geophysical data product.
Wang teaches obtaining geophysical data from operation of a source (Col 27, lines 53-54); and recording the geophysical data on a non-transitory machine-readable media, thereby generating the geophysical data product (Col 8, lines 66-67; Col 9, lines 31-32).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Qiu with the data storage of Wang since such a modification would have allowed the data to be transferred to another party.  
Ramos-Martinez teaches adapting a dynamic weight implementation of a sensitivity kernel to the adjoint source to build a gradient associated with the acquired seismic data and the associated synthetic seismic data (pg 1259, Col 1, lines 30-31, 34-40); and iteratively inverting a waveform associated with the exponentially encoded acquired seismic data and the exponentially encoded associated synthetic seismic data based on the gradient (pg 1258, Col 2, line 18).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Qiu with the dynamic weight implementation of a sensitivity kernel of Ramos-Martinez since such a modification would have eliminated the migration isochrones that dominate the gradient in heterogeneous media.
With respect to claim 24, Qiu teaches the invention as discussed above.  However, it does not teach processing the geophysical data offshore or onshore.
Wang teaches processing the geophysical data offshore or onshore (Col 23, lines 5-7).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Qiu to be processed offshore or onshore since such a modification would have allowed the user to determine the optimal processing 
Allowable Subject Matter
Claims 3 and 4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art which is cited but not relied upon is considered pertinent to applicant's disclosure.
The references made herein are done so for the convenience of the applicant.  They are in no way intended to be limiting.  The prior art should be considered in its entirety.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRYSTINE E BREIER whose telephone number is (571)270-7614.  The examiner can normally be reached on Monday (9:30am-6:30pm); Tuesday & Friday (11:30am-5:30pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571 272 6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/KRYSTINE E BREIER/            Primary Examiner, Art Unit 3645